Citation Nr: 0718631	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  05-33 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs (VA) benefits.

REPRESENTATION

Appellant represented by:	Don Galong


WITNESS AT HEARING ON APPEAL

The appellant 


ATTORNEY FOR THE BOARD

J. Kang, Counsel

INTRODUCTION

The appellant avers that he had World War II service with 
recognized guerrilla units in the service of the U. S. Armed 
Forces for the Far East (USAFFE).

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office in Manila, the Republic 
of the Philippines, which denied the appellant's claim for VA 
benefits.

In October 2006, the appellant testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.  Later that 
month, the appellant submitted additional evidence 
accompanied by a waiver of initial RO review of such 
evidence. 


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified 
that the appellant had no qualifying service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the Armed Forces of the United 
States.


CONCLUSION OF LAW

The requirements of basic eligibility for VA benefits have 
not been met.  38 U.S.C.A. §§ 101, 107, 5100-5103A, 5106, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.1, 3.40, 3.41, 
3.203 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in August 2004 and August 2006.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson, 20 Vet. App. 537 (2006)).

The Board finds, however, that the VCAA is not applicable to 
the present claim, as it is a question of law whether the 
appellant's service qualifies as active service for VA 
benefits.  The U. S. Court of Appeals for Veterans Claims 
(Court) has held that the VCAA has no effect on an appeal 
where the law is dispositive of the matter.  See Manning v. 
Principi, 16 Vet. App. 534 (2002).

Even if the VCAA were determined to be applicable in this 
matter, the Board would note that the appellant has been 
notified of the evidence and information necessary to 
substantiate his claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  

There is no indication of any relevant records that the RO 
failed to obtain.  The appellant does not contend that 
findings contained in the April 2005 NPRC report are 
erroneous in such a way as to warrant a further request to 
the service department to verify or re-certify additional 
military service.  See Sarmiento v. Brown, 7 Vet. App. 80 
(1994).  

Because it has not been established that the appellant had 
the required military service to be eligible for VA benefits, 
and since there is no additional and pertinent information to 
dispute the service department finding, further development 
would serve no useful purpose.  See 38 C.F.R. § 3.159(d)(1).  
No amount of notice from VA can change the appellant's legal 
status as certified to VA by the service department.  The 
legal outcome is clearly dictated by the existing law, 
regardless of any further notice the appellant might receive.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development and further expending of VA's resources are not 
warranted.

The record shows that in October 2004, the appellant 
submitted an application for VA benefits, specifically non-
service connected pension.  He claimed entitlement to VA 
disability benefits based on his World War II service as a 
recognized guerrilla from December 8, 1941 to July 8, 1946.  
In response to the RO's August 2004 duty to assist letter, 
the appellant submitted several written statements regarding 
the nature of his military service, however, there is no 
supporting documentation of record.  

The RO forwarded the information supplied by the appellant to 
the service department, requesting verification of the 
claimed military service.  In April 2005, the service 
department responded that the appellant did not have service 
as a member of the Philippine Commonwealth Army, including 
the recognized guerrillas, in the service of the United 
States Armed Forces.  

Following his October 2006 videoconference hearing, the 
veteran submitted a waiver of RO consideration of new 
evidence, which consisted of a December 2002 notice letter 
from the Philippine Veterans Affairs Office.  In this 
correspondence, the veteran was noted to have served during 
World War II from December 30, 1942 to June 1945 with the 2nd 
Corps Area PQOG and achieved the rank of first lieutenant.  
His claim for old age pension was approved by the Philippine 
Veterans Affairs Office on November 20, 1991 for service as a 
"Deserving Guerrilla."  

Essentially, the appellant has testified that his military 
service meets the requirements for eligibility for VA 
benefits on the basis that he is a "veteran."  The term 
"veteran" means a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable.  See 38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  He submits that the 
documentation supplied by the Philippine Veterans Affairs 
office is adequate evidence to prove that he had qualifying 
service.

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for specified benefits including 
disability compensation benefits authorized by chapter 11, 
title 38, United States Code.  See 38 U.S.C.A. § 107(a); 38 
C.F.R. § 3.40.

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions: 
(1) the evidence is a document issued by the service 
department; (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of the VA the document is genuine and the information 
contained in it is accurate.  See 38 C.F.R. § 3.203(a).

With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows 
(1) service of four months or more, or (2) discharge for 
disability incurred in the line of duty, or (3) 90 days 
creditable service based on records from the service 
department such as hospitalization for ninety days for a line 
of duty disability.  See 38 C.F.R. § 3.203(b).  When the 
claimant does not submit evidence of service or the evidence 
submitted does not meet the requirements discussed above, VA 
shall request verification of service from the service 
department.  See 38 C.F.R. § 3.203(c).

Following a complete review of the record evidence, the Board 
finds that none of the material submitted by the appellant is 
sufficient to prove qualifying service. Specifically, the 
documents are not acceptable evidence under 38 C.F.R. § 3.203 
as they do not verify actual service.  Thus, VA is bound by 
the certification of the service department which shows that 
the appellant did not have service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the U.S. Armed Forces.  

The Court has held that the findings by the service 
department verifying a person's service are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
See Venturella v. Gober, 10 Vet. App. 340 (1997); Duro v. 
Derwinski, 2 Vet. App. 530 (1992); see also Dacoron v. Brown, 
4 Vet. App. 115 (1993).  

The Board has carefully reviewed the appellant's statements 
and supporting documents submitted regarding military service 
in World War II.  Although the appellant has asserted that 
the documents from the Philippine Veterans Affairs Office 
attesting to his service with guerrilla troops from December 
1942 to June 1945 are sufficient evidence of his military 
activities, the Board notes that the law, and not the facts, 
is dispositive in this case.  The evidence of record in this 
case are not service department documents and therefore are 
insufficient to establish qualifying service for purposes of 
VA benefits.  38 C.F.R. § 3.203.  

In the absence of qualifying service, however, such evidence 
is immaterial.  Consequently, the law is dispositive in this 
case and the claim must be denied due to an absence of legal 
entitlement.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).




ORDER

Basic eligibility for VA benefits is not established; thus, 
the appeal is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


